Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 1 of 21




           EXHIBIT 7
                          Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 2 of 21

                                               PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 1 Elements                                                        Applicability
 A non‐transitory computer‐        Cisco Advanced Malware Protection (AMP) includes a non‐transitory computer‐readable media
 readable media storing            storing instructions that, when executed by one or more processors, cause the one or more
 instructions that, when           processors to: receive first vulnerability information (e.g., a smaller “sub‐set” of actual
 executed by one or more           vulnerabilities relevant to a particular operating system/application/version thereof, including
 processors, cause the one or      associated information including but not limited to information describing the actual
 more processors to:               vulnerabilities themselves, information describing endpoints that contain the particular
                                   operating system/application/version thereof, information describing
 receive first vulnerability       policy/detection/remediation techniques for addressing the actual vulnerabilities relevant to the
 information from at least one     particular operating system/application/version thereof including signature/policy updates for
 first data storage that is        anti‐virus/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
 generated utilizing second        include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
 vulnerability information from at from at least one first data storage (e.g., memory on the at least one device storing a repository
 least one second data storage     of the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 that is used to identify a        system/application/version thereof, etc.) that is generated utilizing second vulnerability
 plurality of potential            information (e.g., a larger “super‐set” list of possible vulnerabilities relevant to different
 vulnerabilities;                  operating systems/applications/versions thereof, including associated information including but
                                   not limited to information describing the possible vulnerabilities themselves, information
                                   describing the different operating systems/applications/versions thereof, information describing
                                   policy/detection/remediation techniques for addressing the potential vulnerabilities relevant to
                                   the different operating systems/applications/versions thereof including signature/policy updates
                                   for anti‐virus/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
                                   include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
                                   from at least one second data storage (e.g., a Common Vulnerabilities and Exposures (CVE)
                                   database, etc.) that is used to identify a plurality of potential vulnerabilities (e.g., possible
                                   vulnerabilities relevant to different operating systems/applications/versions thereof, etc.);

                                    Note: See, for example, the evidence below (emphasis added, if any):


                                                                  EXHIBIT 7                                                  Page 1
                           Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 3 of 21

                                              PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                    Applicability

                                      “AMP Cloud provides access to the global intelligence database that is constantly updated
                                       and augmented with new detections and provides a great breadth of knowledge to the AMP
                                       Connector through one‐to‐one hash lookups, a generic signature engine, and the machine
                                       learning engine.”




                                  https://www.cisco.com/c/dam/en/us/products/collateral/security/amp‐for‐endpoints/white‐
                                  paper‐c11‐740980.pdf

                                  “Compromises

                                  By definition, compromises represent potentially malicious activity that has been detected by
                                  AMP that has not been quarantined but that may require action on your part. Compromises are
                                  displayed through a heat map showing groups with compromised computers and a time graph



                                                                                                                         Page 2
                           Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 4 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                  showing the number of compromises for each day or hour over the past 14 days. Click the Inbox
                                  link to view the compromises on the Inbox Tab and take steps to resolve them.”
                                  Cisco AMP for Endpoints User Guide, Chapter 1,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Common Vulnerabilities and Exposures

                                  The Common Vulnerabilities and Exposures (CVE) database records known vulnerabilities in
                                  various applications. All vulnerabilities are noted by their unique CVE ID. The CVE ID shown in the
                                  Console can be clicked to get more details on the vulnerability.”
                                  Cisco AMP for Endpoints User Guide, Chapter 20,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Designed for Cisco Firepower® network threat appliances, AMP for Networks detects, blocks,
                                  tracks, and contains malware threats across multiple threat vectors within a single system. It also
                                  provides the visibility and control necessary to protect your organization against highly
                                  sophisticated, targeted, zero-day, and persistent advanced malware threats.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)

                                  “Features and Benefits of Cisco AMP for Endpoints”

                                   Feature            Benefits
                                   ...                ...
                                   Dashboards         Gain visibility into your environment through a single pane of glass ‐ with
                                                      a view into hosts, devices, applications, users, files, and geolocation

                                                                                                                             Page 3
                           Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 5 of 21

                                              PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                      Applicability
                                                      information, as well as advanced persistent threats (APTs), threat root
                                                      causes, and other vulnerabilities ‐ to provide a comprehensive contextual
                                                      view so that you can make informed security decisions.
                                    ...               ...
                                    Exploit           Memory attacks can penetrate endpoints, and malware evades security
                                    Prevention        defenses by exploiting vulnerabilities in applications and operating system
                                                      processes. The Exploit Prevention feature will defend endpoints from all
                                                      exploit‐based, memory injection attacks—including ransomware using in‐
                                                      memory techniques, web‐borne attacks that use shellcode to run a
                                                      payload, and zero‐day attacks on software vulnerabilities yet to be
                                                      patched.
                                    ...               ...
                                    Vulnerabilities   Identify vulnerable software and close attack pathways. This feature
                                                      shows a list of hosts that contain vulnerable software, a list of the
                                                      vulnerable software on each host, and the hosts most likely to be
                                                      compromised. Powered by our threat intelligence and security analytics,
                                                      AMP identifies vulnerable software being targeted by malware, shows
                                                      you the potential exploit, and provides you with a prioritized list of hosts
                                                      to patch.
                                   https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                   733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                   al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html
                                   (emphasis added)

 said first vulnerability          Cisco Advanced Malware Protection (AMP) includes said first vulnerability information (e.g., the
 information generated utilizing   smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 the second vulnerability          system/application/version thereof) generated utilizing the second vulnerability information
 information, by:                  (e.g., the larger “super‐set” list of possible vulnerabilities relevant to different operating

                                                                                                                             Page 4
                           Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 6 of 21

                                                PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                         Applicability
                                    systems/applications/versions thereof), by: identifying at least one configuration (e.g., a
 identifying at least one           Windows, Mac, Linux, and/or Android operating system, etc., or an application/version thereof,
 configuration associated with a    etc.) associated with a plurality of devices (e.g., 50+ nodes licensed to use the software, etc.)
 plurality of devices including a   including a first device, a second device, and a third device, (e.g., a first, second, and third of the
 first device, a second device,     50+ nodes licensed to use the software, etc.) and
 and a third device, and
                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “Vulnerabilities

                                    Vulnerabilities are displayed through a heat map that shows groups that include computers with
                                    known vulnerable applications installed.”
                                    Cisco AMP for Endpoints User Guide, Chapter 1,
                                    (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                    Updated: December 14, 2020

                                    “Deployment Options for Protection Everywhere

                                    Cybercriminals launch their attacks through a variety of entry points into organizations. To be
                                    truly effective at catching stealthy attacks, organizations need visibility into as many attack
                                    vectors as possible. Therefore, the AMP solution can be deployed at different control points
                                    throughout the extended network. Organizations can deploy the solution how and where they
                                    want it to meet their specific security needs. Options include those in the following list:”

                                    Product Name           Details




                                                                                                                                    Page 5
                           Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 7 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                  Cisco AMP for        Protect PCs running Windows, Macs, Linux systems, and Android mobile
                                  Endpoints            devices using AMP’s lightweight connector, with no performance impact
                                                       on users. AMP for Endpoints can also be launched from AnyConnect v4.1.
                                  https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                  protection/solution‐overview‐c22‐734228.html (emphasis added)

                                  “Software requirements”

                                    Cisco AMP for      ● Microso Windows XP with Service Pack 3 or later
                                    Endpoints          ● Microso Windows Vista with Service Pack 2 or later
                                                       ● Microso Windows 7
                                                       ● Microso Windows 8 and 8.1
                                                       ● Microso Windows 10
                                                       ● Microso Windows Server 2003
                                                       ● Microso Windows Server 2008
                                                       ● Microso Windows Server 2012
                                                       ● Mac OS X 10.7 and later
                                                       ● Linux Red Hat Enterprise 6.5, 6.6, 6.7, 6.8, 7.2, and 7.3
                                                       ● Linux CentOS 6.4, 6.5, 6.6, 6.7, 6.8, 7.2 and 7.3
                                    Cisco AMP for      Android version 2.1 and later
                                    Endpoints on
                                    Android mobile
                                    devices
                                    Cisco AMP for      MDM supervised iOS version 11
                                    Endpoints on
                                    Apple iOS




                                                                                                                       Page 6
                           Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 8 of 21

                                                 PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                     al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html

                                     “Cisco’s AMP for endpoints subscription offerings begin with a minimum of 50 nodes, and thus
                                     inherently the network would include a plurality of devices (e.g., nodes, etc.), that include at
                                     least a first, second, and third device.”
                                     http://winncom.com.ua/wp‐content/uploads/2018/06/Cisco‐Advanced‐Malware‐Protection‐for‐
                                     Endpoints.pdf

 determining that the plurality of   Cisco Advanced Malware Protection (AMP) includes determining that the plurality of devices
 devices is vulnerable to at least   (e.g., the 50+ nodes licensed to use the software, etc.) is vulnerable to at least one accurately
 one accurately identified           identified vulnerability (e.g., one of a subset of the possible vulnerabilities that is relevant to the
 vulnerability based on the          identified at least one operating system, etc.) based on the identified at least one configuration
 identified at least one             (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or an application/version
 configuration, utilizing the        thereof, etc.), utilizing the second vulnerability information (e.g., the larger “super‐set” list of
 second vulnerability information    possible vulnerabilities relevant to different operating systems/applications/versions thereof)
 that is used to identify the        that is used to identify the plurality of potential vulnerabilities (e.g., possible vulnerabilities
 plurality of potential              relevant to different operating systems/applications/versions thereof, etc.);
 vulnerabilities;
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     Note: Each node has “AMP for Endpoints” Connector software installed thereon that identifies
                                     the operating system/applications/versions thereof on such node and, based thereon, uses the
                                     second vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities
                                     relevant to different operating systems/applications/versions thereof) to identify the plurality of


                                                                                                                                    Page 7
                             Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 9 of 21

                                                   PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 1 Elements                                                            Applicability
                                       potential vulnerabilities (e.g., possible vulnerabilities relevant to different operating
                                       systems/applications/versions thereof, etc.).

                                       “Whenever an executable file is moved, copied, or executed the AMP for Endpoints Connector
                                       performs a cloud lookup to check the file disposition (clean, malicious, or unknown). If the
                                       executable file is an application with known vulnerabilities recorded in the Common
                                       Vulnerabilities and Exposures (CVE) database that information is displayed on the Vulnerable
                                       Software page.

                                       Currently the following applications and versions on Windows operating systems are reported on
                                       the vulnerabilities page:
                                       ...
                                       By default, all known vulnerable programs are shown.
                                       ...
                                       Additional information is available at the bottom of the expanded program list item. The
                                       following topics provide additional information through the associated links:
                                         Observed in Groups
                                         Last Observed (computer)
                                         Events
                                         File Trajectory"
                                       Cisco AMP for Endpoints User Guide, Chapter 20,
                                       (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                       Updated: December 14, 2020

 identify an occurrence in             Cisco Advanced Malware Protection (AMP) is configured to identify an occurrence (e.g., a discrete
 connection with at least one of       event that triggers at least one of the signature/policy updates for the anti‐virus, intrusion
 the plurality of devices, utilizing   detection, and/or firewall software, etc.) in connection with at least one of the plurality of devices
 one or more network monitors;

                                                                                                                                    Page 8
                        Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 10 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                     Applicability
                                  (e.g., one of the 50+ nodes licensed to use the software, etc.), utilizing one or more network
                                  monitors (e.g., Cisco AMP for Endpoints Connector, etc.);

                                  Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                  any):

                                  “Correlate discrete events into coordinated attacks: Cisco AMP for Networks illustrates the risk
                                  associated with an ongoing attack. It provides automated and prioritized lists of potentially
                                  compromised devices with combined security event data from multiple event sources.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)

                                  Note: As set forth below, the “AMP for Endpoints” Connector software installed on user nodes is
                                  a dedicated network monitoring application.

                                  “File and Process Scan

                                  Monitor File Copies and Moves is the ability for the AMP for Endpoints Connector to give real‐
                                  time protection to files that are copied or moved.

                                  Monitor Process Execution is the ability for the AMP for Endpoints Connector to give real‐time
                                  protection to files that are executed.

                                  Verbose History (Windows Connector 5.1.9 or higher only) controls whether or not Windows
                                  Connectors will write verbose history information to the history.db file.

                                  On Execute Mode can run in two different modes: Active or Passive. In Active mode, files and
                                  scripts are blocked from being executed until a determination of whether or not it is malicious or

                                                                                                                             Page 9
                          Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 11 of 21

                                                 PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                        Applicability
                                     a timeout is reached. In Passive mode, files and scripts are allowed to be executed and in parallel
                                     the file is looked up to determine whether or not it is malicious.

                                            WARNING! Although Active mode gives you better protection, it can cause performance
                                            issues. If the endpoint already has an antivirus product installed it is best to leave this set
                                            to Passive.

                                     Maximum Scan File Size limits the size of files that are scanned by the AMP for Endpoints
                                     Connector. Any file larger than the threshold set will not be scanned.

                                     Maximum Archive Scan File Size limits the size of archive files that are scanned by the AMP for
                                     Endpoints Connector. Any archive file larger than the threshold set will not be scanned.”
                                     Cisco AMP for Endpoints User Guide, Chapter 4,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

 based on a packet analysis,         Cisco Advanced Malware Protection (AMP) is configured to, based on a packet analysis (i.e.,
 determine that the at least one     inspecting incoming and outgoing network communications to prevent threats, etc.), determine
 accurately identified               that the at least one accurately identified vulnerability (e.g., one of the subset of the possible
 vulnerability of the at least one   vulnerabilities that is relevant to the identified at least one operating system, etc.) of the at least
 of the plurality of devices is      one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.) is
 susceptible to being taken          susceptible to being taken advantage of by the occurrence (e.g., the discrete event that triggers
 advantage of by the occurrence      at least one of the signature/policy updates for the anti‐virus, intrusion detection, and/or firewall
 identified in connection with the   software, etc.) identified in connection with the at least one of the plurality of devices (e.g., one of
 at least one of the plurality of    the 50+ nodes licensed to use the software, etc.), utilizing the first vulnerability information (e.g.,
 devices, utilizing the first        the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 vulnerability information; and      system/application/version thereof); and



                                                                                                                                   Page 10
                        Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 12 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                  Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                  any):

                                  Note: The TETRA/ClamAV anti‐virus software includes signatures/policies that are triggered by
                                  some events, and that are not triggered by other events, so that only malicious events (relevant
                                  to the device’s operating system) trigger a response.

                                  “TETRA

                                  TETRA is a full antivirus replacement and should never be enabled if another antivirus engine is
                                  installed. TETRA can also consume significant bandwidth when downloading definition updates,
                                  so caution should be exercised before enabling it in a large environment.

                                  To enable TETRA and adjust settings go to Advanced Settings > TETRA in your policy.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Detection Engines

                                  Windows, Mac, and Linux Connectors have the option of enabling offline detection engines
                                  (TETRA for Windows and ClamAV for Mac and Linux) to protect the endpoint from malware
                                  without connecting to the Cisco Cloud to query each file.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020




                                                                                                                          Page 11
                        Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 13 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                    Applicability
                                  Note: The anti‐intrusion software includes signatures/policies that are triggered by some events,
                                  and that are not triggered by other events, so that only malicious events (relevant to the device’s
                                  operating system) trigger a response.

                                  “Detect and Block Exploit Attempts

                                  Cisco AMP for Networks builds on the Cisco Firepower Next‐Generation Intrusion Prevention
                                  System (NGIPS). When the system is deployed in line, it detects and blocks client‐side exploit
                                  attempts that can lead to malicious file downloads, commonly referred to as drive‐by attacks.
                                  The NGIPS system can also protect against other vulnerability exploit attempts aimed at web
                                  browsers, Adobe Acrobat, Java, Flash, and other commonly targeted client applications. Acting as
                                  early as possible in the attack chain, the system attempts to limit collateral damage and avoid
                                  costly cleanup efforts.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)

                                  “Exploit Prevention (Connector version 6.0.5 and later)

                                  The AMP for Endpoints Exploit Prevention engine defends your endpoints from memory injection
                                  attacks commonly used by malware and other zero‐day attacks on unpatched software
                                  vulnerabilities. When it detects an attack against a protected process it will be blocked and
                                  generate an event but there will not be a quarantine. You can use Device Trajectory to help
                                  determine the vector of the attack and add it to a Custom Detections ‐ Simple list.

                                  To enable the exploit prevention engine, go to Modes and Engines in your policy and select Audit
                                  or Block mode. Audit mode is only available on AMP for Endpoints Windows Connector 7.3.1 and
                                  later. Earlier versions of the Connector will treat Audit mode the same as Block mode.”



                                                                                                                            Page 12
                        Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 14 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                  Applicability
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “AMP for Endpoints Premier subscriptions include Cisco SecureX Threat Hunting. Cisco SecureX
                                  Threat Hunting leverages the expertise of both Talos and the Cisco AMP Efficacy Research Team
                                  to help identify threats found within the customer environment. It is an analyst‐centric process
                                  that enables organizations to uncover hidden advanced threats missed by automated
                                  preventative and detective controls. Once threats are detected, customers are notified so they
                                  can begin remediation.
                                  ...
                                  Remediation includes recommendations on actions that can or should be taken, to include
                                  pointed investigation components from the incident. Any possible mitigation measures for the
                                  specific incident may be included if applicable.”
                                  Cisco AMP for Endpoints User Guide, Chapter 28,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  "AMP for Endpoints Exploit Prevention ...‐ Device Flow Correlation, which inspects incoming and
                                  outgoing network communications of a process/file on the endpoint and allows the enforcement
                                  of a restrictive action according to the policy." Chapter 1,
                                  (https://www.cisco.com/c/dam/en/us/products/collateral/security/mitre‐att‐ck‐wp.pdf) Last
                                  Updated: April 2020

                                  Note: The firewall software includes signatures/policies that are triggered by some events, and
                                  that are not triggered by other events, so that only malicious events (relevant to the device’s
                                  operating system) trigger a response.



                                                                                                                          Page 13
                         Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 15 of 21

                                              PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                       Applicability
                                   “Firewall Connectivity

                                   To allow the AMP for Endpoints Connector to communicate with Cisco systems, the firewall must
                                   allow the clients to connect to certain servers over specific ports. There are three sets of servers
                                   depending on where you are located: one for the European Union, one for Asia Pacific, Japan,
                                   and Greater China, and one for the rest of the world.

                                   IMPORTANT! If your firewall requires IP address exceptions, see this Cisco TechNote.”
                                   Cisco AMP for Endpoints User Guide, Chapter 7,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020

                                   “AMP for Endpoints Windows Connector 7.0.5

                                   New
                                    • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                       a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                    • System Process Protection notifications
                                        are less verbose. (CSCvn41948)
                                        are no longer sent when the process in question is excluded by process exclusions.
                                           (CSCvo90440)”
                                   Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                   (https://docs.amp.cisco.com/Release%20Notes.pdf)

 allow selective utilization of    Cisco Advanced Malware Protection (AMP) is configured to allow selective utilization of different
 different occurrence mitigation   occurrence mitigation actions of diverse occurrence mitigation types (e.g., firewall software‐,
 actions of diverse occurrence     intrusion detection software‐, anti‐virus software‐related actions, etc.), including a firewall‐based
 mitigation types, including a     occurrence mitigation type (e.g., firewall software‐related actions including quarantining and/or

                                                                                                                              Page 14
                         Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 16 of 21

                                                PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 1 Elements                                                         Applicability
 firewall‐based occurrence          blocking, etc.) and an intrusion prevention system‐based occurrence mitigation type (e.g.,
 mitigation type and an intrusion   intrusion detection related actions including detecting and blocking client‐side exploit attempts
 prevention system‐based            that can lead to malicious file downloads, etc.), across the plurality of devices (e.g., one of the
 occurrence mitigation type,        50+ nodes licensed to use the software, etc.) for occurrence mitigation by preventing advantage
 across the plurality of devices    being taken of accurately identified vulnerabilities (e.g., a subset of the possible vulnerabilities
 for occurrence mitigation by       that is relevant to the identified at least one operating system, etc.) utilizing the different
 preventing advantage being         occurrence mitigation actions of the diverse occurrence mitigation types (e.g., firewall software‐,
 taken of accurately identified     intrusion detection software‐, anti‐virus software‐related actions, etc.) across the plurality of
 vulnerabilities utilizing the      devices (e.g., the 50+ nodes licensed to use the software, etc.);
 different occurrence mitigation
 actions of the diverse             Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 occurrence mitigation types        any):
 across the plurality of devices;
                                    “Policy Summary

                                    Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                    and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                                 Page 15
                        Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 17 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability




                                                                                           Page 16
                        Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 18 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Outbreak Control

                                                                                                                             Page 17
                          Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 19 of 21

                                              PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                     Applicability

                                   The Outbreak Control menu contains items related to controlling outbreaks in your network.
                                    • Custom Detections
                                       o Simple to convict files that are not yet classified.
                                       o Advanced to create signatures that will detect parts of the Portable Executable (PE) file.
                                       o Android to warn of new threats or unwanted apps.
                                    • Application Control
                                       o Blocked Lists to stop executables from running.
                                       o Allowed Lists to create lists of applications that will not be wrongly detected.
                                    • Network
                                       o IP Blocked & Allowed Lists allow you to explicitly detect or allow connections to specified
                                           IP addresses.
                                    • Endpoint IOC
                                       o Initiate Scan to schedule and start IOC scans on your AMP for Endpoints Connectors
                                           (Administrator only).
                                       o Installed Endpoint IOCs to upload new endpoint IOCs and view installed endpoint IOCs
                                           (Administrator only).
                                       o Scan Summary to view the results of endpoint IOC scans.
                                    • Automated Actions
                                       o Automated Actions lets you set actions that automatically trigger when a specified event
                                           occurs on a computer.”
                                   Cisco AMP for Endpoints User Guide, Chapter 1,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020

 wherein the at least one          Cisco Advanced Malware Protection (AMP) is configured wherein the at least one configuration
 configuration involves at least   (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or an application/version
 one operating system.             thereof, etc.) involves at least one operating system.


                                                                                                                           Page 18
                        Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 20 of 21

                                             PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                    Applicability

                                  Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                  any):

                                  “Vulnerabilities

                                  Vulnerabilities are displayed through a heat map that shows groups that include computers with
                                  known vulnerable applications installed.”
                                  Cisco AMP for Endpoints User Guide, Chapter 1,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Deployment Options for Protection Everywhere

                                  Cybercriminals launch their attacks through a variety of entry points into organizations. To be
                                  truly effective at catching stealthy attacks, organizations need visibility into as many attack
                                  vectors as possible. Therefore, the AMP solution can be deployed at different control points
                                  throughout the extended network. Organizations can deploy the solution how and where they
                                  want it to meet their specific security needs. Options include those in the following list:”

                                    Product Name      Details
                                    Cisco AMP for     Protect PCs running Windows, Macs, Linux systems, and Android mobile
                                    Endpoints         devices using AMP’s lightweight connector, with no performance impact
                                                      on users. AMP for Endpoints can also be launched from AnyConnect v4.1.
                                  https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                  protection/solution‐overview‐c22‐734228.html (emphasis added)

                                  “Software requirements”

                                                                                                                           Page 19
                          Case 6:21-cv-00337-ADA Document 1-7 Filed 04/07/21 Page 21 of 21

                                                 PRELIMINARY INFRINGEMENT CLAIM CHART

Patent No. 10,609,063, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 1 Elements                                                        Applicability

                                       Cisco AMP for      ● Microso Windows XP with Service Pack 3 or later
                                       Endpoints          ● Microso Windows Vista with Service Pack 2 or later
                                                          ● Microso Windows 7
                                                          ● Microso Windows 8 and 8.1
                                                          ● Microso Windows 10
                                                          ● Microso Windows Server 2003
                                                          ● Microso Windows Server 2008
                                                          ● Microso Windows Server 2012
                                                          ● Mac OS X 10.7 and later
                                                          ● Linux Red Hat Enterprise 6.5, 6.6, 6.7, 6.8, 7.2, and 7.3
                                                          ● Linux CentOS 6.4, 6.5, 6.6, 6.7, 6.8, 7.2 and 7.3
                                       Cisco AMP for      Android version 2.1 and later
                                       Endpoints on
                                       Android mobile
                                       devices
                                       Cisco AMP for    MDM supervised iOS version 11
                                       Endpoints on
                                       Apple iOS
                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                     al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html


Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in
any manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different
excerpt(s) of the relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights
are reserved to correct the same in connection with any subsequent correlations.

                                                                                                                                Page 20
